Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-15-00408-CR

                         Armando Garcia VILLEGAS,
                                 Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

           From the County Court at Law No. 4, Bexar County, Texas
                           Trial Court No. 365296
                  Honorable Jason Garrahan, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 7, 2015.


                                        _________________________________
                                        Rebeca C. Martinez, Justice